       Case 20-03016 Document 103 Filed in TXSB on 01/07/21 Page 1 of 12




                    IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                               HOUSTON DIVISION


 IN RE:                                             §
                                                    §         CASE NO. 18-33836-H1-11
 NEIGHBORS LEGACY HOLDINGS, INC.,                   §         CHAPTER 11
                                                    §         JOINTLY ADMINISTERED
       Debtor.                                      §

 MARK SHAPIRO, TRUSTEE OF THE                       §
 UNSECURED CREDITOR TRUST OF                        §
 NEIGHBORS LEGACY HOLDINGS, INC.                    §
 AND ITS DEBTOR AFFILIATES,                         §
                                                    §
       Plaintiff                                    §
                                                    §
 VS.                                                §         ADV. P. NO. 20-03016
                                                    §
 TOM VO ET AL.                                      §
                                                    §
        Defendants.                                 §


                   CHAMBERLAIN GROUP DEFENDANTS' ANSWER TO
                     PLAINTIFF'S THIRD AMENDED COMPLAINT

TO THE HONORABLE MARVIN ISGUR,
UNITED STATES BANKRUPTCY JUDGE:

       COME NOW Defendants AB Physician Services LLC, a Texas limited liability company,

Abarado & Do Family, LP, a Texas limited partnership, Atiba Bell Medical Associates, PLLC, a

Texas professional limited liability company, EDR Investments, LLC, a Texas limited liability

company, EMTEX Investments, LLC, a Texas limited liability company, Ekta Popat, an individual

resident of Texas, Fillory Holdings, LLC, a Texas limited liability company, Isaac Freeborn, an

individual resident of Texas, Kenneth M. Direkly, an individual resident of Texas, Manuel Acosta,

PLLC, a Texas professional limited liability company, Pranav Shukla MD, an individual resident

of Texas, and Towards Infinity LLC, a Texas limited liability company (collectively, the
       Case 20-03016 Document 103 Filed in TXSB on 01/07/21 Page 2 of 12




"Chamberlain Group"), by and through their attorneys of record, who file this Answer to Plaintiff's

Third Amended Complaint ("Complaint"), and in support thereof, would show the Court as

follows.


                                    ADMISSIONS & DENIALS

       Chamberlain Group Defendants respond to the numbered allegations in the Third Amended

Complaint as follows. All allegations not expressly admitted are denied.


                               I.       Jurisdiction and Venue

       Chamberlain Group Defendants respond to the numbered allegations in the Third Amended

Complaint as follows. All allegations not expressly admitted are denied.

       1.      Admitted.

       2.      Admitted.

       3.      Admitted.

       4.      Admitted.

       5.      Admitted.

       6.      Admitted.


                                       II.       Parties

       7.      Admitted.

       8.      Chamberlain Group Defendants lack sufficient information to admit or deny this

allegation.

       9.      Chamberlain Group Defendants lack sufficient information to admit or deny this

allegation.

       10.     Admitted.



                                                2
       Case 20-03016 Document 103 Filed in TXSB on 01/07/21 Page 3 of 12




       11.    Chamberlain Group Defendants lack sufficient information to admit or deny this

allegation.

       12.    Admitted.

       13.    Admitted.

       14.    Admitted.

       15.    Chamberlain Group Defendants lack sufficient information to admit or deny this

allegation.

       16.    Admitted.

       17.    Admitted.

       18.    Chamberlain Group Defendants lack sufficient information to admit or deny this

allegation.

       19.    Admitted.

       20.    Admitted.

       21.    Admitted.

       22.    Chamberlain Group Defendants lack sufficient information to admit or deny this

allegation.

       23.    Chamberlain Group Defendants lack sufficient information to admit or deny this

allegation.

       24.    Chamberlain Group Defendants lack sufficient information to admit or deny this

allegation.

       25.    Chamberlain Group Defendants lack sufficient information to admit or deny this

allegation.

       26.    Chamberlain Group Defendants lack sufficient information to admit or deny this

allegation.

                                             3
       Case 20-03016 Document 103 Filed in TXSB on 01/07/21 Page 4 of 12




       27.    Admitted.

       28.    Chamberlain Group Defendants lack sufficient information to admit or deny this

allegation.

       29.    Chamberlain Group Defendants lack sufficient information to admit or deny this

allegation.

       30.    Admitted.

       31.    Admitted.

       32.    Chamberlain Group Defendants lack sufficient information to admit or deny this

allegation.

       33.    Chamberlain Group Defendants lack sufficient information to admit or deny this

allegation.

       34.    Chamberlain Group Defendants lack sufficient information to admit or deny this

allegation.

       35.    Chamberlain Group Defendants lack sufficient information to admit or deny this

allegation.

       36.    Chamberlain Group Defendants lack sufficient information to admit or deny this

allegation.

       37.    Chamberlain Group Defendants lack sufficient information to admit or deny this

allegation.

       38.    Chamberlain Group Defendants lack sufficient information to admit or deny this

allegation.

       39.    Chamberlain Group Defendants lack sufficient information to admit or deny this

allegation.




                                             4
       Case 20-03016 Document 103 Filed in TXSB on 01/07/21 Page 5 of 12




       40.    Chamberlain Group Defendants lack sufficient information to admit or deny this

allegation.

       41.    Chamberlain Group Defendants lack sufficient information to admit or deny this

allegation.

       42.    Chamberlain Group Defendants lack sufficient information to admit or deny this

allegation.

       43.    Chamberlain Group Defendants lack sufficient information to admit or deny this

allegation.

       44.    Chamberlain Group Defendants lack sufficient information to admit or deny this

allegation.

       45.    Chamberlain Group Defendants lack sufficient information to admit or deny this

allegation.

       46.    Chamberlain Group Defendants lack sufficient information to admit or deny this

allegation.

       47.    Chamberlain Group Defendants lack sufficient information to admit or deny this

allegation.

       48.    Chamberlain Group Defendants lack sufficient information to admit or deny this

allegation.

       49.    Chamberlain Group Defendants lack sufficient information to admit or deny this

allegation.

       50.    Chamberlain Group Defendants lack sufficient information to admit or deny this

allegation.

       51.    Chamberlain Group Defendants lack sufficient information to admit or deny this

allegation.

                                             5
       Case 20-03016 Document 103 Filed in TXSB on 01/07/21 Page 6 of 12




       52.      Chamberlain Group Defendants lack sufficient information to admit or deny this

allegation.

       53.      Chamberlain Group Defendants lack sufficient information to admit or deny this

allegation.

       54.      Chamberlain Group Defendants lack sufficient information to admit or deny this

allegation.

       55.      Chamberlain Group Defendants lack sufficient information to admit or deny this

allegation.

       56.      Chamberlain Group Defendants lack sufficient information to admit or deny this

allegation.

       57.      Paragraph 57 requires no response.


                                 III.       Background Facts

       58.      Admitted.

       59.      Admitted.

       60.      Admitted.

       61.      Admitted.

       62.      Chamberlain Group Defendants admit that Plaintiff is asserting the claims set forth

in the Complaint, but deny the legitimacy of said claims.

       63.      Chamberlain Group Defendant admit to the first sentence of Paragraph 63 and

admit that the Transfer Defendants are all individuals and entities, as alleged in the second sentence

of Paragraph 63, but lack sufficient information to admit or deny the remaining allegations in

Paragraph 63.




                                                  6
       Case 20-03016 Document 103 Filed in TXSB on 01/07/21 Page 7 of 12




       64.     Chamberlain Group Defendants lack sufficient information to admit or deny this

allegation.

       65.     Chamberlain Group Defendants lack sufficient information to admit or deny this

allegation.

       66.     Chamberlain Group Defendants lack sufficient information to admit or deny this

allegation.

       67.     Chamberlain Group Defendants lack sufficient information to admit or deny this

allegation.

       68.     Chamberlain Group Defendants lack sufficient information to admit or deny this

allegation.

       69.     Chamberlain Group Defendants deny that the Neighbors Debtor Entities alleged to

have made the transfers at issue in the Complaint were insolvent at the time such transfers were

made. Chamberlain Group Defendants lack sufficient information to admit or deny the remaining

allegations in Paragraph 69.

       70.     Denied.

       71.     Denied.

       72.     Chamberlain Group Defendants lack sufficient information to admit or deny this

allegation.

       73.     Denied.


                          IV.       Claims and Causes of Action

       74.     Chamberlain Group Defendants repeat and re-assert their response to Paragraphs 1

through 73 of the Third Amended Complaint as if fully set forth herein.




                                               7
          Case 20-03016 Document 103 Filed in TXSB on 01/07/21 Page 8 of 12




          75.   Chamberlain Group Defendants admit that Plaintiff seeks to avoid the Transfers at

issue in the Complaint, but deny that such claims are legitimate.

          76.   Chamberlain Group Defendants lack sufficient information to admit or deny this

allegation.

          77.   Chamberlain Group Defendants deny that the transfers at issue were an interest in

property of the Neighbors Debtor Entities.       Chamberlain Group Defendants lack sufficient

information to admit or deny the remaining allegations in Paragraph 77.

          78.   Denied.

          79.   Denied.

          80.   Denied

          81.   Chamberlain Group Defendants admit that Section 550 of the Bankruptcy Code

generally provides the relief set forth in Paragraph 81, but deny that Plaintiff is entitled to such

relief.

          82.   Denied.


                                    V.        Jury Demand

          83.   Chamberlain Group Defendants acknowledge and join Plaintiff's jury demand.


                                 AFFIRMATIVE DEFENSES

          84.   Chamberlain Group Defendants, without altering the applicable burdens of proof,

assert the following defenses to the claims for relief averred in the Complaint. Chamberlain Group

Defendants' investigation of the allegations set forth in the Complaint and defenses thereto is

continuing. Therefore, Chamberlain Group Defendants reserve the right to supplement or amend

these defenses, as necessary.




                                                 8
         Case 20-03016 Document 103 Filed in TXSB on 01/07/21 Page 9 of 12




         85.   Any alleged transfers from any of the Neighbors Debtor Entities to the Chamberlain

Group Defendants were not transfers of an interest of a debtor in property. Neighbors Debtor

Entities were not the owner of such funds, but were a conduit and/or held funds in trust for another

party.

         86.   Any alleged transfers from any of the Neighbors Debtor Entities to the Chamberlain

Group Defendants were made at a time when each such debtor or debtors were solvent.

         87.   Any alleged transfers from any of the Neighbors Debtor Entities to the Chamberlain

Group Defendants were made at a time when each such debtor or debtors' assets exceeded their

liabilities on each debtor's balance sheet.

         88.   Any alleged transfers from any of the Neighbors Debtor Entities to the Chamberlain

Group Defendants were made at a time when each such debtor or debtors possessed reasonably

sufficient capital to operate as a going concern.

         89.   Any alleged transfers from any of the Neighbors Debtor Entities to the Chamberlain

Group Defendants were made at a time when each such debtor or debtors were able to pay their

debts as they came due.

         90.   Any alleged transfers from any of the Neighbors Debtor Entities to the Chamberlain

Group Defendants were intended to be, and were, received in exchange for reasonably equivalent

value.

         91.   Any alleged transfers from any of the Neighbors Debtor Entities to the Chamberlain

Group Defendants were made in satisfaction of antecedent debts due the Chamberlain Group

Defendants as tax distributions.

         92.   Any alleged transfers from any of the Neighbors Debtor Entities to Chamberlain

Group Defendants were received in good faith, for value—such value equaling or exceeding the

amounts received—and without knowledge of the avoidability, if any, of such transfers.

                                                    9
         Case 20-03016 Document 103 Filed in TXSB on 01/07/21 Page 10 of 12




         93.    Any alleged transfers from any of the Neighbors Debtor Entities were in

satisfaction of debts incurred by the Neighbors Debtor Entities in the ordinary course of business,

and such payments were made in the ordinary course of business between the Neighbors Debtor

Entities and the Chamberlain Group Defendants and were made according to ordinary business

terms.

         94.    Any claim based on a transfer that constitute tax distributions are barred pursuant

to the Court's Order entered on November 20, 2020 (Dkt. 91).

         95.    Any claim based on a transfer that occurred prior to July 12, 2016 is barred pursuant

to the Court's Order entered on November 20, 2020 (Dkt. 91).

         96.    Plaintiff's claims are barred, in whole or in part, by the doctrines of waiver,

estoppel, laches, and unclean hands.

         97.    Plaintiff's claims are untimely, in whole or in part, under section 546(A) of the

Bankruptcy Code.

         98.    Plaintiff's claims are barred, in whole or in part, by the doctrine of accord and

satisfaction.

         99.    Any alleged transfers from any of the Neighbors Debtor Entities to Chamberlain

Group Defendants are not avoidable to the extent that such transfers constituted a return of capital.


                                             PRAYER

         WHEREFORE, PREMISES CONSIDERED, Defendants pray that the Third Amended

Complaint filed by Plaintiff be denied with prejudice, with all costs of suit, including reasonable

attorney fees, taxed against said Plaintiff, and for such other and further relief to which the Court

may find Defendants to be justly entitled.




                                                 10
      Case 20-03016 Document 103 Filed in TXSB on 01/07/21 Page 11 of 12




Date: January 7, 2021

                                     Respectfully submitted,

                                     CHAMBERLAIN, HRDLICKA, WHITE,
                                         WILLIAMS & AUGHTRY, P.C.
                                     1200 Smith Street, 14th Floor
                                     Houston, Texas 77002
                                     Telephone: (713) 658-1818
                                     Facsimile: (713) 658-2553

                                      /s/ Juan F. Vasquez, Jr.
                                     JUAN F. VASQUEZ, JR.
                                     juan.vasquez@chamberlainlaw.com
                                     Texas Bar No. 24033294
                                     Southern District No. 2982

Of Counsel:

DAVID N. CALVILLO
david.calvillo@chamberlainlaw.com
Texas Bar No. 03673000
Southern District No. 11431

STUART H. CLEMENTS
stuart.clements@chamberlainlaw.com
Texas Bar No. 24087315
Southern District No. 3005543

PETER A. LOWY
peter.lowy@chamberlainlaw.com
Texas Bar No. 24038517
Southern District No. 37792

                                     COUNSEL     FOR   DEFENDANTS     AB
                                     PHYSICIAN SERVICES LLC, ABARADO &
                                     DO FAMILY, LP, ATIBA BELL MEDICAL
                                     ASSOCIATES, PLLC, EDR INVESTMENTS,
                                     LLC, EMTEX INVESTMENTS, LLC, EKTA
                                     POPAT, FILLORY HOLDINGS, LLC, ISAAC
                                     FREEBORN, KENNETH M. DIREKLY,
                                     MANUEL ACOSTA, PLLC, PRANAV SHUKLA
                                     MD, THANH CHENG MD, AND TOWARDS
                                     INFINITY LLC




                                       11
       Case 20-03016 Document 103 Filed in TXSB on 01/07/21 Page 12 of 12




                                 CERTIFICATE OF SERVICE

        This is to certify that a copy of the foregoing was served on all counsel of record and parties
in interest through the Court's CM/ECF system on January 7, 2021.


                                                /s/ Juan F. Vasquez, Jr.
                                               JUAN F. VASQUEZ, JR.
190338\000001\3755287.v2




                                                  12
